Citation Nr: 0010140	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-14 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sore joints claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for gum disease claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea claimed as 
due to an undiagnosed illness.

7.  Entitlement to service connection for breathing problems 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for nosebleeds claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1973 to July 1976, 
and from September 1990 to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  


REMAND

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service-connected 
compensation may also be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more of the signs or symptoms listed 
below.  (Emphasis added.)  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1999).

In reviewing the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board 
considers the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and 
(4) proof that the chronic disability is the result of 
undiagnosed illness.

The Board notes that statements by the veteran suggest that 
there may be additional records at a VA facility which have 
not yet been obtained.  In this regard, the Board notes that 
in his substantive appeal statement of September 1998 the 
veteran reported that he had participated in a study at a VA 
hospital.  The records from that period of evaluation have 
not been obtained.  The Board has a duty to obtain such 
records regardless of whether or not the veteran's claims are 
well-grounded.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board also notes that the report of a general 
medical examination conducted by the VA in March 1995 
reflects that the veteran underwent a psychiatric examination 
by the VA.  Again, however, the report of that examination is 
not of record.  Finally, the Board notes that the general 
medical examination report indicates that the veteran has 
received treatment from Dr. Robert House in Flushing, 
Michigan.  Accordingly, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain all medical 
records pertaining to the veteran's 
participation in a study at a VA Medical 
Center, the report of a VA psychiatric 
examination, and the treatment records 
from Dr. Robert House.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


